Citation Nr: 0729644	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for hypertension. 

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of a vagotomy and antrectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to July 
1980.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which declined to 
assign disability ratings in excess of 40 percent for the 
veteran's service-connected hypertension as well as his 
disability due residuals of a vagotomy and antrectomy. 

The Board remanded the case in May 2004 to schedule the 
veteran for appropriate VA examinations.  However, since the 
veteran either cancelled or failed to appear to examinations 
scheduled for January 2005 and February 2005, the case was 
properly transferred to the Board for appellate review.

In his VA Form 9 submitted in May 2005, the veteran requested 
that he be scheduled for a Board hearing at the RO.  In a 
July 2007 letter, the RO notified the veteran that his 
hearing had been scheduled for August 1, 2007. However, the 
veteran failed to appear with no explanation provided.  
Therefore, his hearing request is considered withdrawn. 38 
C.F.R. § 20.702(d)(2006).


FINDING OF FACT

The veteran failed, without good cause, to report for VA 
examinations to evaluate the severity of his hypertension as 
well as his disability due to residuals of a vagotomy and 
antrectomy.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 40 percent for 
hypertension must be denied as a matter of law.  38 C.F.R. 
§ 3.655 (2006).

2.  A disability rating in excess of 40 percent for residuals 
of a vagotomy and antrectomy must be denied as a matter of 
law.  38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran underwent a vagotomy and an 
antrectomy while on active duty for gastrointestinal 
bleeding.  He was also diagnosed with hypertension.  As a 
result, the RO granted service connection for hypertension as 
well as for residuals of a vagotomy and antrectomy.  The RO 
eventually assigned a 40 percent rating for each of these 
disabilities.   

In September 1999, the veteran filed a new claim for 
increased compensation benefits.  In connection with his 
claims, the RO scheduled the veteran to undergo two VA 
examinations on May 1, 2000 and September 13, 2000.  However, 
the veteran failed to report both examinations, with no 
explanation provided at that time.  In correspondence dated 
in March 2003, however, the veteran explained that he could 
not make either appointment because he had difficulty 
obtaining reliable transportation to the examination site. 

Based on the above, to give the veteran every opportunity, 
the Board remanded the case in May 2004 with instructions 
that the RO schedule the veteran for a VA medical examination 
to determine the extent of his disability resulting from his 
service-connected hypertension and residuals of a vagotomy 
and antrectomy.  Pursuant to those instructions, the veteran 
was scheduled for a VA examination on February 29, 2005.  

After the veteran cancelled that appointment, the RO notified 
him that his examination had been rescheduled for February 
12, 2005.  The veteran failed to report on that date, 
however, with no explanation provided. 

The veteran has failed to attend several VA examinations.  
Based on the facts cited above, the Board finds that the 
veteran's claims must be denied based solely on his failure 
to appear to his scheduled VA examinations.  

VA regulation clearly states that when a claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction a claim for increase compensation benefits (as in 
this case), the clam "shall" be denied.  See 38 C.F.R.  
§ 3.655(a).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  

In Olson v. Principi, 3 Vet. App. 480, 483 (1992), the 
veteran failed to report for scheduled examinations.  In that 
case, the Court reiterated that the duty to assist is not 
always a one-way street, or a blind alley, and that the 
veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination and submit all the 
medical evidence supporting his claim. 

Since the veteran failed to appear to four scheduled VA 
examinations and offered no explanation for his absence in 
the last instance, the Board finds that it must deny the 
veteran's claims. 

As the disposition of these claims is based on the law and 
not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  If the veteran attempts to raise 
a future claim, he must be prepared to meet the requirements 
of 38 C.F.R. § 3.655 by cooperating with the VA's efforts to 
provide an adequate medical examination.

Further, in light of the veteran's failure to appear to four 
examinations as well as a Board hearing, one can also argue 
that the veteran has abandoned his claims.  According to VA 
regulation, except as otherwise provided, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen, or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
See 38 C.F.R.  § 3.158(a); see also, Morris v. Derwinski, 1 
Vet. App. 260 (1991) (holding that a veteran's abandonment of 
his claim for service connection based upon his failure to 
respond to a request for additional evidence could not be 
waived or set aside on grounds of alleged ignorance of 
regulatory requirements).     

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in May 2003, 
January 2005, and June 2004 as well as a letter by the 
Appeals Management Center dated in June 2004: (1) informed 
the veteran about the information and evidence not of record 
that is necessary to substantiate his claims; (2) informed 
him about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

With regard to the notice issue, the Board finds no basis to 
determine that the veteran did not receive adequate notice of 
the many VA examinations he failed to attend. 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
previously discussed, the veteran offered no explanation why 
he failed to appear to numerous scheduled VA examinations in 
connection with his claims.  In Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), the Court held that the duty to assist 
is not a one-way street, and that if a claimant wishes help 
in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  In 
addition, VA regulation provides that when a veteran, without 
good cause, fails to report to a VA examination in 
conjunction with a claim for increased compensation benefits, 
the claim shall be denied. 38 C.F.R. § 3.655.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

ORDER

A disability rating in excess of 40 percent for hypertension 
is denied. 

A disability rating in excess of 40 percent for residuals of 
a vagotomy and antrectomy is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


